IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SANTO BOCCHINFUSO,              : No. 417 MAL 2015
                                :
                Petitioner      :
                                : Petition for Allowance of Appeal from
                                : the Order of the Commonwealth Court
           v.                   :
                                :
                                :
STATE CIVIL SERVICE COMMISSION  :
(DEPARTMENT OF TRANSPORTATION), :
                                :
                Respondents     :


                                  ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.